Citation Nr: 1423211	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-29 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for Grave's disease, before November 20, 2013.

2.  Entitlement to an initial rating higher than 30 percent for Grave's disease, since November 20, 2013.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to October 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Nashville, Tennessee, most recently had jurisdiction over the case. 

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

In February 2012, the Board remanded the case to afford the Veteran a VA examination.  The Veteran was afforded a VA examination in November 2013 and the report of examination is of record.  

In a February 2014 rating decision, the RO increased the rating for Grave's disease to 30 percent, effective November 20, 2013.  Because the increase does not represent a full grant of the benefit sought, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The issues have been recharacterized to comport with the evidence.  

In addition, in compliance with the Board's remand, a statement of the case (SOC) was issued in February 2014 with respect to the effective date assigned for the grant of service connection for exophthalmos.  The SOC included issues of service connection for itching, excessive sweating, shortness of breath, trouble sleeping, and change in appetite as secondary to Grave's disease.  The claims file before the Board does not contain a substantive appeal as to these issues.  Thus, the issues are not on appeal to the Board.



FINDING OF FACT

Prior to November 20, 2013, the Veteran's hypothyroidism was manifested by fatigability and constipation, without mental sluggishness.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for Grave's disease, prior to November 20, 2013, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7903 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appeal stems from the initial 10 percent rating assigned following the grant of service connection for Grave's disease in a February 2009 rating decision.  In a February 2014 rating decision, the RO increased the rating to 30 percent, from November 20, 2013, the date of the most recent VA examination.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's Grave's disease has been rated as analogous to hypothyroidism under 38 C.F.R. § 4.119, Diagnostic Code 7903.  Pursuant to Diagnostic Code 7903, a 10 percent rating requires fatigability or continuous medication required for control.  A 30 percent rating requires fatigability, constipation, and mental sluggishness.  A 60 percent rating requires muscular weakness, mental disturbance, and weight gain.  A 100 percent rating requires cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  

Significantly, although the rating criteria for hypothyroidism is written in the conjunctive "and" for the 30 percent and 60 percent rating criteria, the United States Court of Appeals for Veterans Claims has held that the diagnostic code does not involve successive rating criteria.  Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  Section 4.7 is applicable because the rating criteria are variable and not simply cumulative.  Id. at 156.  Thus, all three symptoms set forth in the criteria for a 30 percent rating need not be shown.  Id.  Instead, the question may arise as to whether one rating is more nearly approximated than the other.  Id; cf. Camacho v. Nicholson, 21 Vet. App. 360 (2007) (pertaining to the successive rating criteria under Diagnostic Code 7913 for diabetes mellitus).

The Veteran is competent to report his symptoms that are observable to a lay person.  He reported in October 2009 and July 2010 that he has constipation every two to three days, fatigue every day, memory loss, insomnia, and depression.  An October 2011 record reflects the Veteran's complaints of intermittent episodes of mild fatigue.  Additionally, fainting with unconsciousness was noted in a February 2008 private record.  Moreover, a January 2012 VA examination report reflects the Veteran's complaints of fatigability and constipation.  

Here, the evidence shows at least two of the symptoms set forth in the rating criteria for a 30 percent rating were present prior to November 20, 2013.  Although fatigability and constipation were not present at all times during the rating period, the Veteran is competent to attest to these types of symptoms that are observable to a lay person.  Resolving reasonable doubt in his favor, the Board finds that he had fatigability and constipation related to his service-connected Grave's disease.  Although mental sluggishness was not shown during this rating stage, it is not necessary that every symptom be evident.  See Tatum, 23 Vet. App. at 155-56.  When applying 38 C.F.R. § 4.7, the Board finds that the Veteran's symptomatology more closely approximated the rating criteria for a 30 percent rating rather than a 10 percent rating prior to November 20, 2013.  Therefore, the Board concludes than an initial rating of 30 percent is warranted for Grave's disease prior to November 20, 2013.

The Board is proceeding with this intermediary grant of benefits to the Veteran.  The remaining issue on appeal becomes one of entitlement to an initial rating in excess of 30 percent for Grave's disease, presently with no staged rating.  The Veteran is not prejudiced by this action as it is a grant of benefits without any denial of greater benefits.  The remaining issue will be addressed further in the remand section.


ORDER

Prior to November 20, 2013, an initial rating of 30 percent for Grave's disease is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran seeks a rating higher than 30 percent for service-connected Grave's disease.  In view of the Veteran's assertions and the November 2013 VA examination report reflecting that he has private treatment approximately every four months for his thyroid disability, a VA examination is warranted to determine the current nature and severity of his Grave's disease.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release Information to VA, for the private doctor referenced in the November 2013 VA examination report, to include an eye evaluation in 2013, as well as any other private doctor who has treated the Veteran's Grave's disease since November 2013.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to Grave's disease.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to assess the severity of the Veteran's Grave's disease.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

In rendering an opinion as to the nature and severity of Grave's disease, since November 2013, the examiner is to address whether the Veteran has the following due to his service-connected Grave's disease: fatigability, constipation, mental sluggishness, muscular weakness, mental disturbance (dementia, slowing of thought, depression), weight gain, cold intolerance, cardiovascular involvement, bradycardia, and sleepiness.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issue of entitlement to an initial rating in excess of 30 percent for Grave's disease.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


